Citation Nr: 1420724	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-44 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2013; a transcript of that hearing is associated with the claims file.

The Board has recharacterized the claim on appeal as a claim for any psychiatric disorder in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

The issue of service connection for a psychiatric disorder is considered reopened and that reopened issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2007 rating decision denied service connection for stress and the Veteran was notified of that decision in a July 2007 letter; the Veteran did not submit a notice of disagreement within one year of notification of that denial, nor was any new and material evidence received during that period.  That decision is therefore final.

2.  The evidence received since the April 2007 rating decision is neither cumulative nor redundant, and relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disorder.

CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Regarding the claim to reopen service connection for a psychiatric disorder, as the instant decision reopens that claim and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Veteran was denied service connection in an April 2007 rating decision; he was informed of that decision in a July 2007 letter.  There is no notice of disagreement received within one year of that notification letter.  The next evidence in the claims file following that notification letter was received in May 2009, when he filed his claim to reopen service connection for a psychiatric disorder.  

As no new and material evidence was received within the appeal period following April 2007 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, a de novo review is not appropriate in this case, as no new service department records which were not of record at the time of the previous decision have been received.  See 38 C.F.R. § 3.156(c) (2013).  Lastly, as no notice of disagreement was received within the appeal period following the July 2007 notification letter, the April 2007 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection for schizophrenia, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the April 2007 rating decision, the Veteran submitted an April 2009 private psychiatric examination from Dr. J.R.A., in which the Veteran is diagnosed with a depressive disorder, not otherwise specified, which was not service-related, and PTSD, which was noted as being "service-connected."  The Board notes that apparently Dr. J.R.A. felt that the Veteran's PTSD stemmed from a personal assault incident that he witnessed in service in approximately October 1970, when he and two other servicemembers were attacked with "e-tool" shovels by a group of black men; the Veteran indicated in his April 2013 hearing that he felt a level of racial tension prior to that incident and that at least one other incident involved someone being killed, though he has never indicated the name, rank, or unit with which to verify the death of the servicemember killed in any racially-motivated attack that he claims to have witnessed.

Such evidence constitutes new and material evidence, as it relates directly to whether the Veteran had a psychiatric disorder that began in or was the result of military service.  It raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include PTSD, is reopened; to this extent, the appeal is granted.


REMAND

The Veteran has not been afforded a VA psychiatric examination.  After review of the claims file, the Board finds that the low threshold for affording the Veteran a VA examination has been met at this time, and a remand is therefore necessary.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Specifically, the Board notes that the Veteran has testified that his psychiatric symptomatology began during military service; he has been diagnosed with PTSD, a depressive disorder, generalized anxiety disorder, and/or an adjustment disorder with mixed anxiety and depression.  

With regards to PTSD, however, the Board finds that claimed personal assault stressor is not corroborated by credible evidence.  The Veteran has submitted a newspaper article noting a servicemember which was convicted of premeditated murder and aggravated assault while in service; that incident occurred at Camp Fuji, Japan in October 1971.  At his Decision Review Officer hearing in February 2012, it was claimed that the assault took place in October 1971.  

After it was determined that the Veteran was not at Camp Fuji in October 1971, the Veteran argued in his April 2013 hearing that either the newspaper dates were wrong and the incident actually occurred in October 1970 or that this was a separate incident that occurred, which was similar to the incident that he witnessed.  

In view of the changing details regarding the claimed assault, the Board does not find the description of the stressor to be credible.  The Veteran's specific testimony in his April 2013 hearing was that the dates specifically did not match up with his purported incident in October 1970, and he conceded that it was possibly not the same incident.  He did state, however, that he found it hard to believe that the same type of incident occurred within a year at the same base.  

There is no evidence to support the Veteran's contentions that the newspaper dates are incorrect.  The Board finds that the newspaper article is not credible evidence of corroboration of the Veteran's claimed stressor, which is detailed below. 

The Veteran went on in his hearing testimony to describe an incident where he and two other white servicemembers were walking to the NCO club, and were attacked by a group of "colored guys" armed with "e-tool" shovels.  One of his fellow servicemembers was wounded by a blow to the forehead with a shovel, and he received hospital care and never returned to the unit.  The Veteran, who had gone for help, was locked down and was prevented from leaving the barracks area that night after the incident occurred.  The Veteran additionally stated that he was told later by his commander that three servicemen had been convicted and sentenced to "25 years hard labor" for the assault incident.

The Veteran described at least one other instance of racial tensions that occurred between service members at Camp Fuji.  The Veteran also indicated that since those two instances be has suffered psychiatric symptoms, to include difficulty sleeping and a nervous feeling.  

Prior to his testimony in April 2013, the Veteran submitted a June 2009 stressor statement which briefly describes an incident similar to that described in his April 2013 testimony.  The Veteran's statements at that time were that the same guy as attested to in April 2013 was injured, and that at least two other men were injured and one was killed.  The Veteran additionally stated that the incident occurred in December 1970, rather than in October 1970.

Also, the Board notes that the Veteran did not appear to report this type of stressor until April 2009, when he first mentioned it to Dr. J.R.A. for purposes of diagnosis with PTSD and an opinion linking it to service.  The Veteran's previous claim for a psychiatric disorder was based solely on stress suffered due to being in the waters of Vietnam.

In light of the Veteran's inconsistent testimony from June 2009 and his story in April 2013-including going from 3 injured and one death to a single injury without any death, as well as the inconsistent dates related for the incident-and the fact that the Veteran suddenly "remembered" this incident after finding a newspaper article that described a similar incident to the one he is currently relating but does not document the actual incident, the Board finds that the Veteran's testimony regarding a racially-motivated personal assault stressor to be unreliable.  

As the Veteran is not credible with regards to the personal assault stressor, the sole stressor left with regards to the Veteran's PTSD claim is that he is noted in his service personnel records to have participation in "direct combat support operations in the coastal waters of the Republic of Vietnam."  

The Board notes that it appears the Veteran was assigned to the U.S.S. Okinawa (LPH-3) in 1970, which was an amphibious assault ship with a landing platform helicopter, and then the U.S.S. Fresno (LST-1182) in 1971, which was a tank landing ship equipped with a ramp for loading and unloading tanks and other vehicles ashore.  

In light of the fairly close proximity to the shore and coastline of the Republic of Vietnam that the Veteran's two noted ships were operating, the Board at this time will find credible the Veteran's assertions that he had "stress" (fear of hostile military activity) as a result of his service in the waters of Vietnam, as noted in his June 2006 claim for benefits.  

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Huntington VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, which is not already of record, to include any ongoing treatment with the Logan-Mingo Clinic since October 2011.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Thereafter, the originating agency should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  

The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions.  The Veteran's lay statements regarding symptomatology he experienced during and after service, to include his statements of continuity of symptomatology should also be discussed.  The examiner should additionally discuss the Veteran's normal psychiatric examination at separation from service, the many years after service prior to seeking nay type of psychiatric treatment, as well as Dr. J.R.A.'s April 2009 examination as well as the other relevant private psychiatric treatment records in the claims file.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


